EMPLOYMENT AGREEMENT

          EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of
January 1, 2006 (the “Commencement Date”), by and between TheStreet.com, Inc., a
Delaware corporation (the “Company” or “TheStreet.com”), and Thomas J. Clarke,
Jr. (“Clarke”).

          WHEREAS, the Company desires that Clarke enter into this Employment
Agreement, and Clarke desires to enter into this Employment Agreement, on the
terms and conditions set forth herein; and

          NOW THEREFORE, the parties hereto agree as follows:

          Section 1. Duties; Term.

          (a) The Company agrees to employ Clarke, and Clarke agrees to be so
employed, in the position of Chairman and Chief Executive Officer of the
Company, reporting to the Board of Directors (the “Board”) of the Company.
Clarke agrees to perform such duties, functions and responsibilities as are
generally incident to such positions, for a period commencing on January 1, 2006
and ending on December 31, 2007, unless sooner terminated in accordance with
Section 4 hereof (the “Term”). Clarke agrees to faithfully perform the lawful
duties assigned to him pursuant to this Employment Agreement to the best of his
abilities and to devote all of his business time and attention to the Company’s
business. Clarke shall be subject to all laws, rules, regulations and policies
as are from time to time applicable to employees of the Company and, in the case
of rules or policies adopted by the Company, communicated to him in writing,
including TheStreet.com’s Policy on Investments. Clarke will make
recommendations to the Compensation Committee of the Board (the “Committee”)
with regard to compensation levels (including equity awards) for senior
executive officers and the Committee shall consider such recommendations.

          (b) Notwithstanding the foregoing, Clarke may (i) serve on civic or
charitable boards or not-for-profit industry related organizations, (ii) engage
in charitable, civic, educational, professional, community and/or industry
activities without remuneration therefor and (ii) manage personal and family
investments, so long as such activities do not interfere with performance of
Clarke’s duties under the Employment Agreement. Clarke also may serve on the
board of directors or advisory committee of other for-profit enterprises subject
to the consent of the Board, which shall not unreasonably be withheld; provided,
however, that Clarke shall not serve on more than two such boards at the same
time.

          Section 2. Compensation.

          (a) Annual Salary. As compensation for his services hereunder, during
the Term the Company shall pay to Clarke a salary of Four Hundred and Ten
Thousand Dollars ($410,000) per annum, payable in accordance with the Company’s
standard payroll policies, and less all applicable federal, state and local
withholding taxes (the

--------------------------------------------------------------------------------



“Annual Salary”). The Annual Salary shall be reviewed at least annually during
the Term, and may be increased in the sole discretion of the Committee, taking
into consideration both the Company’s and Clarke’s performance during the
preceding year.

          (b) 2005 Annual Bonus. Clarke shall receive a cash bonus for his
employment during calendar year 2005 in an amount equal to at least 20% of his
annual salary in effect for calendar year 2005, which shall be paid no later
than February 1, 2006.

          (c) Annual Bonus. Except as set forth in Section 4 hereof, in addition
to the Annual Salary, Clarke shall be entitled to receive additional cash bonus
compensation for his employment during calendar years 2006 and 2007 (the “Annual
Bonus”) in accordance with the bonus plan for senior management of the Company
(the “Bonus Plan”) with a target bonus of 75% of his Annual Salary. Sixty
percent (60%) of the Annual Bonus shall be based upon achievement of the
Company’s pre-established financial and operational goals and forty percent
(40%) shall be based upon pre-established individual performance goals, as
approved by the Committee with meaningful input on all goals from Clarke.

          (d) Long-term Equity Incentive Compensation. In addition to stock
options previously granted pursuant to the terms of the TheStreet.com, Inc.
Amended and Restated 1998 Stock Incentive Plan, as amended (the “Plan”) and
option agreements dated October 18, 1999, December 8, 1999, April 18, 2000,
November 30, 2000, January 1, 2002, January 1, 2003, January 2, 2004 and January
3, 2005 (collectively, the “Old Option Agreements”), the Company shall annually
grant to Clarke on or about each of January 1, 2006 and January 1, 2007
long-term equity incentive compensation in such form as the Committee may
reasonably determine having a value equal to the value on the date hereof, using
the Black-Scholes option valuation methodology as calculated by the Company’s
independent accounting firm or compensation consulting firm, of stock options to
purchase an aggregate of One Hundred Fifty-Seven Thousand (157,000) shares of
Common Stock in the Company (the “New Equity Grants”) at an exercise price equal
to the fair market value of a share of Common Stock in the Company as defined in
the Plan and expiring on the fifth (5th) anniversary of the grant date. The New
Equity Grants will vest with respect to the following percentage of each New
Equity Grant on the dates set forth below, provided that Clarke is in the
Service (as defined below) of the Company or one of its subsidiaries on each
such date:

 

 

 

 

 

 

Date

 

 

Percentage

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

First anniversary of grant date

 

33.33%

Second anniversary of grant date

 

33.33%

Third anniversary of grant date

 

33.34%


For purposes of this Section 2(d), Clarke shall be considered to be in the
“Service” of the Company or one of its subsidiaries if he is a common law
employee of the Company (or one if its subsidiaries, as applicable).
Notwithstanding any other provision hereof,

2

--------------------------------------------------------------------------------



following the termination of Clarke’s employment by the Company without Cause, a
voluntary termination by Clarke for Good Reason, upon the expiration of this
Employment Agreement without the Company having previously offered to renew this
Employment Agreement on commercially reasonable terms as determined by the
Company in good faith, or the upon the occurrence of a Change of Control (as
defined in the Plan) prior to the termination of Clarke’s employment hereunder
for any reason, the then unvested portion of the New Equity Grants will
immediately become vested. The New Equity Grants shall also have such other
terms not inconsistent with the foregoing as shall be determined by the Company
and set forth in a grant agreement.

          Section 3. Benefits; Expense Reimbursement.

          During the Term, Clarke shall participate in any group insurance,
accident, sickness and hospitalization insurance, and any other employee benefit
plans of the Company in effect during the Term and available to the Company’s
executive officers. Without limiting the generality of the foregoing, during the
Term, the Company will provide Clarke at its expense with a term life insurance
policy with a death benefit equal to two (2) times Clarke’s Annual Salary, the
beneficiary to be named by Clarke; provided that the Company shall not be
required to incur annual expense in excess of $5,000 in connection with such
term life insurance policy. Clarke shall have the right to reimbursement, upon
proper accounting, of reasonable expenses and disbursements incurred by him in
the course of his duties hereunder. In addition, during each year of the Term,
Clarke shall be entitled to five (5) weeks of paid vacation.

          Section 4. Employment Termination.

          (a) At any time during the Term, and except as otherwise provided in
Sections 4(b) and 4(c) hereof, the Company shall only have the right to
terminate this Employment Agreement and Clarke’s employment with the Company
hereunder, upon written notice to Clarke, in the event Clarke engages in conduct
which constitutes “Cause.” For purposes of this Employment Agreement, Cause
shall mean (i) Clarke’s willful misconduct in the performance of his obligations
under this Employment Agreement or gross negligence in the performance of his
obligations under this Employment Agreement, (ii) dishonesty or misappropriation
by Clarke relating to the Company or any of its funds, properties, or other
assets, (iii) inexcusable repeated or prolonged absence from work by Clarke
(other than as a result of, or in connection with, a disability), (iv) any
unauthorized disclosure by Clarke of confidential or proprietary information of
the Company which is reasonably likely to result in material harm to the
Company, (v) a conviction of Clarke (including entry of a guilty or nolo
contendere plea) involving fraud, dishonesty, or moral turpitude, or involving a
violation of federal or state securities laws, or (vi) the failure by Clarke to
attempt to perform faithfully his duties hereunder, or other material breach by
Clarke of this Employment Agreement, and such failure or breach is not cured, to
the extent cure is possible, by Clarke within thirty (30) days after written
notice thereof from the Company to Clarke; provided, however, that no event or
condition described in clauses (i), (ii), (iii), (iv) and (vi) shall constitute
Cause unless (x) the Company first gives Clarke written notice of its intention
to terminate his employment for Cause and the grounds for such termination no
fewer than ten (10) days

3

--------------------------------------------------------------------------------



prior to the date of termination; and (y) Clarke is provided the opportunity to
appear before the Board, with or without legal representation at his election to
present arguments on his own behalf; provided further, however, that
notwithstanding anything to the contrary in this Agreement and subject to the
other terms of this proviso, the Company may take any and all actions, including
without limitation suspension (but not without pay), it deems appropriate with
respect to Clarke and his duties at the Company pending such appearance. No act
or failure to act on Clarke’s part will be considered “willful” unless done, or
omitted to be done, by Clarke not in good faith and without reasonable belief
that his action or omission was in the best interests of the Company. If this
Employment Agreement and Clarke’s employment with the Company hereunder is
terminated for Cause, or if Clarke voluntarily resigns (which he may do at any
time) from the Company without Good Reason during the Term, the Company shall
pay Clarke a lump sum amount within thirty (30) days of such termination, equal
to the sum of (A) all earned but unpaid portions of the Annual Salary, (B) any
earned but unpaid Annual Bonus for a previously completed fiscal year of the
Company, (C) reimbursement for any unreimbursed business expenses incurred by
Clarke prior to the date of termination or resignation (the “Termination Date”)
subject to reimbursement pursuant to Section 3, and (D) payment for any unused
vacation days through the Termination Date, and (E) any other amounts or
benefits (other than severance, termination or similar pay) required to be paid
or provided by law or under any plan, program or policy of the Company ((A)-(E)
collectively, the “Accrued Amounts”), and following any such termination, Clarke
shall not be entitled to receive any other compensation or benefits from the
Company hereunder, including, without limitation, any portion of the Annual
Bonus for the year in which he is terminated.

          (b) This Employment Agreement and Clarke’s employment with the Company
hereunder may also be terminated by the Company without Cause, or by Clarke upon
the occurrence of an event constituting Good Reason. For purposes of this
Employment Agreement, “Good Reason” shall mean (i) the failure of the Company to
cure a material adverse change made by it in Clarke’s authority, functions,
duties, or responsibilities in his position with the Company as provided in this
Employment Agreement, or (ii) prior to a Change in Control, any adverse change
in Clarke’s positions, titles or reporting responsibility (such that Clarke
reports to a person other than the Board), or (iii) the assignment of duties to
Clarke that are inconsistent with his position and status as Chairman and Chief
Executive Officer, or (iv) a reduction in the Annual Salary during the Term, or
(v) the failure of the Company to cure any other material breach of this
Employment Agreement (as described below), or (vi) in connection with the
occurrence of a Change of Control, there is a significant reduction of Clarke’s
authority, duties or responsibilities relative to his authority, duties or
responsibilities in effect immediately prior to such reduction; provided,
however, that the foregoing provision shall not include a reduction in duties or
responsibilities solely by virtue of the Company being acquired and made part of
a larger entity (as, for example, if Clarke is not appointed as Chief Executive
Officer of the acquiring corporation, but continues to have a substantially
similar level of responsibility over the affairs of the Company following such
Change of Control), or (vii) Clarke’s relocation by the Company or a successor
thereto to a location more than fifty (50) miles from either the Company’s

4

--------------------------------------------------------------------------------



current headquarters or Bridgewater, New Jersey; provided that in the case of
(i) through (v) above, the Company has failed to cure the event constituting
Good Reason within thirty (30) days following written notice thereof from
Clarke. In the event that Clarke’s employment with the Company shall terminate
during the Term on account of termination by the Company without Cause, or by
Clarke with Good Reason, then the Company shall pay or provide to Clarke, as his
sole and exclusive remedy hereunder, (A) the Accrued Amounts, (B) a pro rata
(based on the number of days employed in the year of termination or resignation)
bonus for the fiscal year in which such termination or resignation occurs based
on the average of the Annual Bonuses paid to Clarke for the two (2) years
immediately preceding such termination or resignation (a “Pro Rated Bonus”), (C)
group life, disability, sickness, hospitalization and accident insurance
benefits equivalent to those to which Clarke would have been entitled if he had
continued working for the Company for an additional twelve (12) month period
following the Termination Date, (D) 100% of the Annual Salary to the same extent
to which Clarke would have been entitled if he had continued working for the
Company for an additional twelve (12) month period following the Termination
Date, and (E) 50% of the Annual Salary to the same extent to which Clarke would
have been entitled if he had continued working for the Company for the period,
if any, commencing on the first anniversary of the Termination Date and ending
on December 31, 2007. The payments provided for in (A), (B), (D) and (E) above
shall be made to Clarke in a lump sum payment within thirty (30) days following
such termination or resignation; provided that the payments provided for in (D)
and (E) shall be contingent upon Clarke’s continued compliance with Sections 5
and 6 hereof (except that Clarke shall not be deemed for purposes of this
Section 4(b) not to have been in compliance with Section 6 solely as a result of
an unintentional and immaterial disclosure of confidential information) and
Clarke shall be obligated to repay all such payments upon determination by the
Board that Clarke has failed to comply as such with Sections 5 or 6 hereof; and
provided further that the benefits continuation provided for in (C) above shall
terminate upon Clarke’s becoming eligible for corresponding benefits in
connection with new employment.

          (c) This Employment Agreement and Clarke’s employment with the Company
hereunder shall terminate immediately and automatically upon (i) the death or
Disability (as defined below) of Clarke or (ii) the expiration of the Term. For
purposes of this Employment Agreement, “Disability” shall mean physical or
mental incapacity of a nature which prevents Clarke, in the good faith judgment
of the Company’s Board of Directors, from performing his duties under this
Employment Agreement for a period of 90 consecutive days or 150 days during any
year with each year under this Employment Agreement commencing on each
anniversary of the date hereof. If this Employment Agreement and Clarke’s
employment with the Company hereunder is terminated on account of (i) or (ii)
above, then the Company shall pay Clarke, or his estate, conservator or
designated beneficiary, as the case may be, an amount equal to (A) the Accrued
Amounts, and (B) a Pro Rated Bonus, and following any such termination, neither
Clarke, nor his estate, conservator or designated beneficiary, as the case may
be, shall be entitled to receive any other compensation or benefits from the
Company hereunder, provided, however, that if Clarke’s employment is terminated
on account of (ii) above, and the Company has not previously offered to renew
this Employment Agreement on

5

--------------------------------------------------------------------------------



commercially reasonable terms as determined by the Company in good faith, then
the Company shall also pay or provide to Clarke (C) group life, disability,
sickness, hospitalization and accident insurance benefits equivalent to those to
which Clarke would have been entitled if he had continued working for the
Company for an additional twelve (12) month period, and (D) the Annual Salary to
the same extent to which Clarke would have been entitled if he had continued
working for the Company for an additional twelve (12) month period. The payments
provided for in (A), (B) and (D) above shall be made in a lump sum payment
within thirty (30) days following such termination; provided that the payments
provided for in (D) shall be contingent upon Clarke’s continued compliance with
Sections 5 and 6 hereof (except that Clarke shall not be deemed for purposes of
this Section 4(c) not to have been in compliance with Section 6 solely as a
result of an unintentional and immaterial disclosure of confidential
information) and Clarke shall be obligated to repay all such payments upon
determination by the Board that Clarke has failed to comply as such with
Sections 5 or 6 hereof; and provided further that the benefits continuation
provided for in (C) above shall terminate upon Clarke’s becoming eligible for
corresponding benefits in connection with new employment.

          (d) This Employment Agreement and Clarke’s employment with the Company
hereunder shall terminate immediately and automatically upon the final and
complete liquidation or dissolution of the Company or a final and complete
shutdown of the business then conducted by the Company(each, a “Liquidation
Event”). In the event that Clarke remains employed by the Company under this
Employment Agreement until the time of any Liquidation Event, then the Company
shall pay to Clarke, as his sole and exclusive remedy hereunder, an amount equal
to his then-current Annual Salary and the Accrued Amounts, less any amounts
required to be withheld by law.

          (e) Upon the termination of this Employment Agreement pursuant to
Section 4 hereof, the Company shall have no further obligations under this
Employment Agreement; provided, (except for amounts and benefits payable in
Section 2 thru 4 above) however, that Sections 5 through 25 hereof shall survive
and remain in full force and effect.

          Section 5. Non-Competition.

          (a) Clarke hereby agrees that, during the period from the Commencement
Date through the end of the first twelve (12) months after the cessation of
Clarke’s employment with the Company, he will not engage in “Competition” with
the Company. For purposes of this Employment Agreement, Competition by Clarke
shall mean Clarke’s engaging in, or otherwise directly or indirectly being
employed by or acting as a consultant or lender to, or being a director,
officer, employee, principal, agent, stockholder, member, owner or partner of,
or permitting his name to be used in connection with the activities of any other
business or organization anywhere in the United States which primarily engages
in the business of providing original editorial financial news and commentary
over the Internet (a “Competing Business”);provided, however, that,
notwithstanding the foregoing, it shall not be a violation of this Section 5(a)
for Clarke to (x) become the registered or beneficial owner of up to three
percent

6

--------------------------------------------------------------------------------



(3%) of any class of the capital stock of a competing corporation registered
under the Securities Exchange Act of 1934, as amended, provided that Clarke does
not otherwise participate in the business of such corporation or (y) work in a
non-competitive business of a company which is carrying on a Competing Business,
the revenues of which represent less than 20% of the consolidated revenues of
that company, or, as a result thereof, owning compensatory equity in that
company.

          (b) Clarke hereby agrees that, during the period from the Commencement
Date through the end of the first twelve (12) months after the cessation of
Clarke’s employment with the Company, he will not solicit for employment or
hire, in any business enterprise or activity, any employee of the Company who
was employed by the Company during the Term; provided, the foregoing shall not
be violated by general advertising not targeted at Company employees nor by
serving as a reference upon request.

          Section 6. Confidentiality; Intellectual Property.

          (a) Except as otherwise provided in this Employment Agreement, at all
times during and after the Term, Clarke shall keep secret and retain in
strictest confidence, any and all confidential information relating to the
Company, and shall use such confidential information only in furtherance of the
performance by him of his duties to the Company and not for personal benefit or
the benefit of any interest adverse to the Company’s interests. For purposes of
this Employment Agreement, “confidential information” shall mean any information
including without limitation plans, specifications, models, samples, data,
customer lists and customer information, computer programs and documentation,
and other technical and/or business information, in whatever form, tangible or
intangible, that can be communicated by whatever means available at such time,
that relates to the Company’s current business or future business contemplated
during the Term, products, services and development, or information received
from others that the Company is obligated to treat as confidential or
proprietary (provided that such confidential information shall not include any
information that (a) has become generally available to the public or is
generally known in the relevant trade or industry other than as a result of an
improper disclosure by Clarke, or (b) was available to or became known to Clarke
prior to the disclosure of such information on a non-confidential basis without
breach of any duty of confidentiality to the Company), and Clarke shall not
disclose such confidential information to any Person other than the Company,
except with the prior written consent of the Company, as may be required by law
or court or administrative order (in which event Clarke shall so notify the
Company as promptly as practicable), or in performance of his duties hereunder.
Further, this Section 6(a) shall not prevent Clarke from disclosing Confidential
Information in connection with any litigation, arbitration or mediation to
enforce this Employment Agreement, provided that such disclosure is necessary
for Clarke to assert any claim or defense in such proceeding.

          (b) Upon termination of the Term for any reason, Clarke shall return
to the Company all copies, reproductions and summaries of confidential
information in his possession and erase the same from all media in his
possession, and, if the Company so

7

--------------------------------------------------------------------------------



requests, shall certify in writing that he has done so. All confidential
information is and shall remain the property of the Company (or, in the case of
information that the Company receives from a third party which it is obligated
to treat as confidential, then the property of such third party); provided,
Clarke shall be entitled to retain copies of (i) information showing his
compensation or relating to reimbursement of expenses, (ii) information that is
required for the preparation of his personal income tax return, (iii) documents
provided to him in his capacity as a participant in any employee benefit plan,
policy or program of the Company and (iv) this Employment Agreement and any
other agreement by and between him and the Company with regard to his employment
or termination thereof.

          (c) All Intellectual Property (as hereinafter defined) and Technology
(as hereinafter defined) created, developed, obtained or conceived of by Clarke
during the Term, and all business opportunities presented to Clarke during the
Term, shall be owned by and belong exclusively to the Company, provided that
they reasonably relate to any of the business of the Company on the date of such
creation, development, obtaining or conception, and Clarke shall (i) promptly
disclose any such Intellectual Property, Technology or business opportunity to
the Company, and (ii) execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such Intellectual Property, Technology or business
opportunity. For purposes of this Employment Agreement, (x) the term
“Intellectual Property” means and includes any and all trademarks, trade names,
service marks, service names, patents, copyrights, and applications therefor,
and (y) the term “Technology” means and includes any and all trade secrets,
proprietary information, invention, discoveries, know-how, formulae, processes
and procedures.

          Section 7. Covenants Reasonable.

          The parties acknowledge that the restrictions contained in Sections 5
and 6 hereof are a reasonable and necessary protection of the immediate
interests of the Company, and any violation of these restrictions could cause
substantial injury to the Company and that the Company would not have entered
into this Employment Agreement, without receiving the additional consideration
offered by Clarke in binding himself to any of these restrictions. In the event
of a breach or threatened breach by Clarke of any of these restrictions, the
Company shall be entitled to apply to any court of competent jurisdiction for an
injunction restraining Clarke from such breach or threatened breach; provided
however, that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.

          Section 8. No Third Party Beneficiary.

          This Employment Agreement is not intended and shall not be construed
to confer any rights or remedies hereunder upon any Person, other than the
parties hereto or their permitted assigns (including, without limitation,
Clarke’s estate following his death). “Person” shall mean an individual,
corporation, partnership, limited liability

8

--------------------------------------------------------------------------------



company, limited liability partnership, association, trust or other
unincorporated organization or entity.

          Section 9. Notices.

          Unless otherwise provided herein, any notice, exercise of rights or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by overnight delivery service such as Federal
Express, telecopy (or like transmission) or personal delivery against receipt,
or mailed by registered or certified mail (return receipt requested), to the
party to whom it is given at such party’s address set forth below such party’s
name on the signature page or such other address as such party may hereafter
specify by notice to the other party hereto. Any notice or other communication
shall be deemed to have been given as of the date so personally delivered or
transmitted by telecopy or like transmission or on the next business day when
sent by overnight delivery service.

          Section 10. Representations.

          The Company hereby represents and warrants that the execution and
delivery of this Employment Agreement and the performance by the Company of its
obligations hereunder have been duly authorized by all necessary corporate
action of the Company.

          Section 11. Amendment.

          This Employment Agreement may be amended only by a written agreement
signed by the parties hereto.

          Section 12. Binding Effect.

          The rights and duties under this Employment Agreement are not
assignable by Clarke other than as a result of his death. None of Clarke’s
rights under this Employment Agreement shall be subject to any encumbrances or
the claims of Clarke’s creditors. This Employment Agreement shall be binding
upon and inure to the benefit of the Company and any successor organization
which shall succeed to the Company by merger or consolidation or operation of
law, or by acquisition of all or substantially all of the assets of the Company
(provided that a successor by way of acquisition of assets shall have undertaken
in writing to assume the obligations of the Company hereunder).

          Section 13. Governing Law.

          This Employment Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York applicable to
contracts to be performed wholly within the state and without regard to its
conflict of laws provisions.

9

--------------------------------------------------------------------------------



          Section 14. Severability.

          If any provision of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall for any reason be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby. Moreover,
if any one or more of the provisions of this Employment Agreement, including
those contained in Sections 5 and 6 hereof, shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Employment Agreement invalid, illegal or unenforceable in any way.

          Section 15. Execution in Counterparts.

          This Employment Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same instrument.

          Section 16. Entire Agreement.

          This Employment Agreement, together with the Old Option Agreements,
sets forth the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and thereof.

          Section 17. Titles and Headings.

          Titles and headings to Sections herein are for purposes of reference
only, and shall in no way limit, define or otherwise affect the meaning or
interpretation of any of the provisions of this Employment Agreement.

          Section 18. Conflicts of Interest.

          Clarke specifically covenants, warrants and represents to the Company
that he has the full, complete and entire right and authority to enter into this
Employment Agreement, that he has no agreement, duty, commitment or
responsibility of any kind or nature whatsoever with any corporation,
partnership, firm, company, joint venture or other entity or other Person which
would conflict in any manner whatsoever with any of his duties, obligations or
responsibilities to the Company pursuant to this Employment Agreement, that he
is not in possession of any document or other tangible property of any other
Person of a confidential or proprietary nature which would conflict in any
manner whatsoever with any of his duties, obligations or responsibilities to the
Company pursuant to his Employment Agreement, and that he is fully ready,
willing and able to perform each and all of his duties, obligations and
responsibilities to the Company pursuant to this Employment Agreement.

10

--------------------------------------------------------------------------------



          Section 19. Consent to Jurisdiction.

          Clarke hereby irrevocably submits to the jurisdiction of any New York
State or Federal court sitting in the City of New York in any action or
proceeding to enforce the provisions of this Employment Agreement, and waives
the defense of inconvenient forum to the maintenance of any such action or
proceeding.

          Section 20. Indemnification.

          The Company agrees that if Clarke is or is made a party, or is
threatened to be made a party, to any action, suit or proceeding (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another entity, Clarke shall be
fully indemnified and held harmless by the Company to the fullest extent
permitted by law against all cost, expense, liability and loss reasonably
incurred or suffered by Clarke in connection therewith, and such indemnification
shall continue after termination of Clarke’s employment with respect to acts or
omissions which occurred prior to his termination of employment and which occur
after his termination of employment pursuant to this Section 20, and shall inure
to the benefit of Clarke’s heirs, executors and administrators. To the fullest
extent allowed by law, the Company shall advance to Clarke all reasonable costs
and expenses incurred by him in connection with a Proceeding within 20 calendar
days after receipt by the Company of a written request for such advance. Such
request shall include an undertaking by Clarke to repay the amount of such
advance if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses.

          Section 21. Liability Insurance.

          The Company shall cover Clarke under directors and officers liability
insurance both during and, while potential liability exists, after the Term in
the same amount and to the same extent as the Company generally provides to its
other senior executive officers and directors. This provision shall in all
events survive any termination of this Employment Agreement.

          Section 22. No Duty to Mitigate.

          Clarke shall have no duty to mitigate or off-set any amounts payable
by the Company to Clarke hereunder.

          Section 23. Release

          As a condition to the obligation of the Company to make the payments
provided for in this Employment Agreement and otherwise perform its obligations
hereunder to Clarke upon termination of Clarke’s employment (other than due to
his death), Clarke or his legal representatives shall deliver to the Company a
written release, substantially in the form attached hereto as Exhibit A, and the
time for revocation of such

11

--------------------------------------------------------------------------------



release shall have expired; provided, however, that such release shall be
conditioned on the receipt from the Company of a release of Clarke, provided
that such release from the Company shall not be such a condition and shall be
null and void and of no force or effect in the event of any act or omission by
Clarke that could constitute the basis for termination for Cause or that could
be a crime of any kind.

          Section 24. Legal Fees.

          The Company shall pay the reasonable legal fees incurred by Clarke in
connection with this Employment Agreement in an amount not to exceed $20,000.

          Section 25. Section 409A.

          (a) Notwithstanding any provision of this Employment Agreement to the
contrary, if Clarke is a “specified employee” as defined under Section 409A
(“Section 409A”) of the Internal Revenue Code of 1996, as amended or any
regulations or Treasury guidance promulgated thereunder, Clarke shall not be
entitled to any payments upon a termination of his employment until the earlier
of (i) the date which is six months after his termination of employment for any
reason other than death or (ii) the date of his death. The provisions of this
Section 25(a) shall only apply if required to comply with Section 409A.

          (b) If any provision of this Employment Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Clarke to
incur any additional tax or interest under Section 409A, the parties agree to
negotiate in good faith to reform such provision in such manner as to maintain,
to the maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.

[END OF TEXT]

12

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Employment
Agreement as of the date first written above.

 

 

 

 

 

 

/s/ Thomas J. Clarke, Jr.

 

 

--------------------------------------------------------------------------------

 

 

Thomas J. Clarke, Jr.

 

 

6 Arrowsmith Drive

 

 

Bridgewater, New Jersey 00807

 

 

 

 

 

THESTREET.COM, INC.

 

 

 

 

 

By: /s/ Jeffrey Sonnenfeld

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Jeffrey Sonnenfeld

 

 

Title: Director, Member of Compensation Committee

 

 

 

 

By: /s/ Martin Peretz

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Martin Peretz

 

 

Title: Director, Member of Compensation Committee

 

 

 

 

Address:

14 Wall Street

 

 

 

 

15th Floor

 

 

 

New York, NY 10005

 

 

Telephone No.: (212) 321-5000

 

 

Telecopy No.: (212) 321-5013

 

13

--------------------------------------------------------------------------------



EXHIBIT A

Form of Release

This Release (this “Release”) is entered into by Thomas J. Clarke, Jr.
(“Clarke”) and TheStreet.com, Inc., a Delaware corporation (the “Company”),
effective as of [DATE] (the “Effective Date”).

In consideration of the promises set forth in the Employment Agreement between
Clarke and the Company, dated as of January 1, 2006 (the “Employment
Agreement”), Clarke and the Company agree as follows:

          1. General Releases and Waivers of Claims.

                    (a) Clarke’s Release of Company. In consideration of the
payments and benefits provided to Clarke under the Employment Agreement and
after consultation with counsel, Clarke and each of his respective heirs,
executors, administrators, representatives, agents, successors and assigns
(collectively, the “Clarke Parties”) hereby irrevocably and unconditionally
release and forever discharge the Company and its subsidiaries and affiliates
and each of their respective officers, employees, directors, shareholders and
agents (“Company Parties”) from any and all claims, actions, causes of action,
rights, judgments, fees and costs (including attorneys’ fees), obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims based upon
contract, tort, or under any federal, state, local or foreign law, that the
Clarke Parties may have, or in the future may possess, arising out of any aspect
of Clarke’s employment relationship with and service as an employee, officer,
director or agent of the Company, or the termination of such relationship or
service, that occurred, existed or arose on or prior to the date hereof;
provided, however, that Clarke does not release, discharge or waive (i) any
rights to payments and benefits provided under the Employment Agreement that are
contingent upon the execution by Clarke of this Release, (ii) any right Clarke
may have to enforce this Release or the Employment Agreement, (iii) Clarke’s
eligibility for indemnification in accordance with the Company’s certificate of
incorporation, bylaws or other corporate governance document, or any applicable
insurance policy, with respect to any liability he incurred or might incur as an
employee, officer or director of the Company, including, without limitation,
pursuant to Section 21 of the Employment Agreement, or (iv) any claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company Parties subject to the terms and conditions of such plan and applicable
law including, without limitation, any such claims under the Employee Retirement
Income Security Act of 1974.

                    (b) Executive’s Specific Release of ADEA Claims. In further
consideration of the payments and benefits provided to Clarke under the
Employment Agreement, the Clarke Parties hereby unconditionally release and
forever discharge the Company Parties from any and all Claims that the Clarke
Parties may have as of the date Clarke signs this Release arising under the
Federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated

--------------------------------------------------------------------------------



thereunder (“ADEA”). By signing this Release, Clarke hereby acknowledges and
confirms the following: (i) Clarke was advised by the Company in connection with
his termination to consult with an attorney of his choice prior to signing this
Release and to have such attorney explain to him the terms of this Release,
including, without limitation, the terms relating to his release of claims
arising under ADEA, and Clarke has in fact consulted with an attorney;
(ii) Clarke was given a period of not fewer than 21 days to consider the terms
of this Release and to consult with an attorney of his choosing with respect
thereto; and (iii) Clarke knowingly and voluntarily accepts the terms of this
Release. Clarke also understands that he has seven (7) days following the date
on which he signs this Release within which to revoke the release contained in
this paragraph, by providing the Company a written notice of his revocation of
the release and waiver contained in this paragraph.

                    (c) Company’s Release of Executive. The Company for itself
and on behalf of the Company Parties hereby irrevocably and unconditionally
release and forever discharge the Clarke Parties from any and all Claims,
including, without limitation, any Claims based upon contract, tort, or under
any federal, state, local or foreign law, that the Company Parties may have, or
in the future may possess, arising out of any aspect of Clarke’s employment
relationship with and service as an employee, officer, director or agent of the
Company, or the termination of such relationship or service, that occurred,
existed or arose on or prior to the date hereof, excepting any Claim which would
constitute or result from conduct by Clarke that could constitute the basis for
termination for Cause under the Employment Agreement or could be a crime of any
kind. Anything to the contrary notwithstanding in this Release, nothing herein
shall release Clarke or any other Executive Party from any Claims based on any
right the Company may have to enforce this Release or the Employment Agreement.

                    (d) No Assignment. The parties represent and warrant that
they have not assigned any of the Claims being released under this Release.

          2. Proceedings. Neither Clarke nor the Company have filed, any
complaint, charge, claim or proceeding against the other party before any local,
state or federal agency, court or other body relating to Clarke’s employment or
the termination thereof (each, individually, a “Proceeding”).

          3. Remedies.

                    (a) In the event Clarke initiates or voluntarily
participates in any Proceeding involving any of the matters waived or released
in this Release, or if he fails to abide by any of the terms of this Release, or
if he revokes the ADEA release contained in Paragraph 2(b) of this Release
within the seven-day period provided under Paragraph 2(b), the Company may, in
addition to any other remedies it may have, reclaim any amounts paid to him, and
terminate any benefits or payments that are due, pursuant to the termination
provisions of the Employment Agreement, without waiving the release granted
herein. In addition, in the event that the Board of Directors of the Company
determines that Clarke has failed to comply with Sections 5 and/or 6 of the
Employment Agreement (other than as a result of an unintentional and immaterial
disclosure of

2

--------------------------------------------------------------------------------



confidential information), the Company may, in addition to any other remedies it
may have, reclaim any amounts paid to him pursuant to Sections 4(b)(D) and (E)
or Section 4(c)(D) of the Employment Agreement, without waiving the release
granted herein. Clarke acknowledges and agrees that the remedy at law available
to the Company for breach of any of his post-termination obligations under the
Employment Agreement or his obligations herein would be inadequate and that
damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, Clarke acknowledges, consents and
agrees that, in addition to any other rights or remedies that the Company may
have at law or in equity, the Company shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining Clarke from breaching his post-termination
obligations under the Employment Agreement or his obligations hereunder. Such
injunctive relief in any court shall be available to the Company, in lieu of, or
prior to or pending determination in, any arbitration proceeding.

                    (b) Clarke understands that by entering into this Release he
will be limiting the availability of certain remedies that he may have against
the Company and limiting also his ability to pursue certain claims against the
Company.

                    (c) The Company acknowledges and agrees that the remedy at
law available to Clarke for breach of any of its post-termination obligations
under the Employment Agreement or its obligations hereunder would be inadequate
and that damages flowing from such a breach may not readily be susceptible to
being measured in monetary terms. Accordingly, the Company acknowledges,
consents and agrees that, in addition to any other rights or remedies that
Clarke may have at law or in equity, Clarke shall be entitled to seek a
temporary restraining order or a preliminary or permanent injunction, or both,
without bond or other security, restraining the Company from breaching its
post-termination obligations under the Employment Agreement or its obligations
hereunder. Such injunctive relief in any court shall be available to Clarke, in
lieu of, or prior to or pending determination in, any arbitration proceeding.

                    (d) The Company understands that by entering into this
Release it will be limiting the availability of certain remedies that it may
have against Clarke and limiting also its ability to pursue certain claims
against Clarke.

          4. Severability Clause. In the event any provision or part of this
Release is found to be invalid or unenforceable, only that particular provision
or part so found, and not the entire Release, will be inoperative.

          5. Nonadmission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or Clarke.

          6. Governing Law. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the New York applicable to contracts executed in
and to be performed in that State.

3

--------------------------------------------------------------------------------



          7. Notices. All notices or communications hereunder shall be made in
accordance with Section 9 of the Employment Agreement:

CLARKE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME
AND MAKES THIS RELEASE AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.

 

 

 

 

 

 

 

THESTREET.COM, INC.

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

Thomas J. Clarke, Jr.

4

--------------------------------------------------------------------------------